696 S.E.2d 660 (2010)
In the Matter of Derrick L. WALLACE (three cases).
Nos. S10Y0819, S10Y0821, S10Y0822.
Supreme Court of Georgia.
June 28, 2010.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General *661 Council State Bar, for State Bar of Georgia.
PER CURIAM.
These disciplinary matters are before the Court pursuant to three Notices of Discipline filed by the State Bar, each alleging that Derrick L. Wallace (State Bar No. 733760), who was admitted to the State Bar of Georgia in 1992, violated some combination of Rules 1.2(a), 1.3, 1.4, 1.5, 1.16, 3.1, 3.3, 5.5, 8.4(a)(4), and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a single violation of Rule 1.2, 1.3, 3.3, 5.5 or 8.4(a)(4) is disbarment, while the maximum sanction for a single violation of Rule 1.4, 1.5, 1.16, 3.1 or 9.3 is a public reprimand.
Although each Notice of Discipline deals with different clients, each shows that Wallace represented clients in legal matters at a time when he was on administrative suspension for failure to pay his State Bar dues. In addition, one of the Notices of Discipline shows that Wallace essentially abandoned a client at a time when the trial of her case was imminent and refused to refund the fee he had been paid for the representation and that another of his client's appeals was dismissed by the Court of Appeals because Wallace failed to properly prosecute the appeal. In each of these cases, Wallace failed or refused to file a response with the Investigative Panel of the State Disciplinary Board. Based on these facts, the Investigative Panel determined that Wallace violated Rules 1.2(a), 1.3, 1.4, 1.5, 1.16, 3.1, 3.3, 5.5, 8.4(a)(4), and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The Investigative Panel properly served Wallace with Notices of Discipline recommending that he be disbarred and, as Wallace has failed to reject those Notices pursuant to Bar Rule 4-208.3, these matters are now ripe for review by this Court. See Bar Rule 4-208.1(b).
We have reviewed the files in each of these matters and find in aggravation, that multiple disciplinary matters are being pursued simultaneously, thereby evidencing a pattern and practice of wrongful behavior on Wallace's part; that Wallace acted willfully and dishonestly in practicing law when he knew he was ineligible to do so; and that Wallace has a prior disciplinary history, having already received two Review Panel reprimands. See In the Matter of Wallace, S99Y0313 (January 8, 1999) and In the Matter of Wallace, S08Y0337 (March 10, 2008). We believe that the circumstances of these cases warrant disbarment. Accordingly, we hereby order that the name of Derrick L. Wallace be removed from the rolls of persons entitled to practice law in the State of Georgia. Wallace is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.